Citation Nr: 1740322	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-06 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left ankle disability. 

2. Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file. 

These matters were previously before the Board in February 2015 and July 2016, at which times they were remanded for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board greatly regrets the additional delay in resolving the Veteran's claims for entitlement to service connection.  Unfortunately, as discussed below, an additional remand is required. 

In July 2016, the Board remanded the matters in order to obtain an addendum opinion.  The examiner was asked to address (i) the notations of "stress fractures both ankles," and "stress fracture both heels and right leg" documented in the service treatment records (STRs) in May 1968; and (ii) the finding of "deformity acquired, right anterior tibia, secondary to injury in Oct. 1967 by calcification anterior to tibia which is painful and precludes satisfactory performance of duty" in the STRs. 

A January 2017 addendum opinion was obtained.  The examiner opined that the Veteran's bilateral ankle conditions were not related to service.  While the January 2017 opinion is highly detailed and well-reasoned with respect to the noted calcaneal/heel stress fractures and tibia calcifications, the examiner failed to address the in-service notations pertaining to "stress fractures of both ankles."  In fact, the examiner reasoned, in part, that "active duty records were negative for reference, complaints, diagnosis, treatment, injury and/or events related to the right and/or left ankle joints."  

The January 2017 VA examiner's conclusion that STRs are negative for any ankle-related complaints is contradicted by the record.  As noted above, the Veteran was placed on temporary profile for stress fractures of both ankles in May 1968.  As such, an addendum opinion addressing the in-service findings pertaining to the ankles should be obtained upon remand. 

The Board additionally notes that the January 2017 examiner implicitly refused to acknowledge the Veteran's diagnosis of bilateral ankle arthritis in the absence of an objective, radiographic-report.  However, as noted, the Veteran's private physician, Dr. J.M.T., expressly confirmed that the ankle arthritis diagnosis had been confirmed by x-ray studies ("mild arthritis changes in both ankles"). See February 2012 Treatment Record from Dr. J.M.T.  Accordingly, for purposes of the addendum opinion request, the examiner should accept Dr. J.M.T.'s February 2012 findings as diagnostic evidence of arthritis.  

Lastly, in February 2017 correspondence, the Veteran reiterated his belief that his ankle disabilities were related to injuries sustained during basic training and stated that he had an appointment with Dr. D.O., on February 14, 2017, for an "exam."  Copies of letters to Veteran from the Birmingham VAMC confirm that examinations were scheduled on February 14, 2017, and February 23, 2017.  VA treatment records in VBMS are only current through October 2016.  Accordingly, on remand, all outstanding records of VA treatment, to include any examination reports, should be obtained and associated with the record. 


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment from the VAMC in Birmingham, to include any examination reports from February 12, 2017, and/or February 23, 2017, as referenced by the Veteran in February 2017 correspondence. 

2. After all available records have been associated with the claims file, ask the January 2017 VA examiner to provide an addendum opinion regarding the etiology of the Veteran's diagnosed arthralgias and arthritis of both ankles.  

For purposes of this opinion request, the examiner should accept Dr. J.M.T.'s February 2012 findings as diagnostic evidence of bilateral ankle arthritis.  

The examiner must express an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed arthralgias and arthritis of both ankles is related to his active military service, to include the documented treatment for bilateral ankle stress fractures in May 1968.  The examiner is specifically asked to address this in-service finding in rendering his opinion.  

As noted, the examiner already addressed the in-service findings pertaining to the right tibia/calcification and heel/calcaneal stress fractures in the January 2017 VA opinion.  The examiner should nonetheless review any additional medical evidence associated with the record since the January 2017 opinion, including the confirmed diagnosis of arthritis, and determine whether there is any change to the prior opinions in this regard. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




